Order
Per Curiam
Phyllis Green (‘Wife”) appeals from the circuit court’s judgment dissolving- her marriage to Harold Green (“Husband”). In her eight points on appeal, Wife challenges the denial of her request for main*315tenance; the order requiring her to reimburse her son’s special needs trust for funds she withdrew to pay credit card bills and attorney’s fees; and provisions in the court’s parenting plan concerning visitation exchanges and her residency. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b).